Name: Commission Regulation (EEC) No 2351/81 of 12 August 1981 amending Regulation (EEC) No 1295/81 on detailed rules governing the distillation of table wine as referred to in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  beverages and sugar
 Date Published: nan

 15 . 8 . 81 Official Journal of the European Communities No L 231 / 11 COMMISSION REGULATION (EEC) No 2351 /81 of 12 August 1981 amending Regulation (EEC) No 1295/81 on detailed rules governing the distilla ­ tion of table wine as referred to in Article 15 of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 1295/81 provides for application of a single representative rate for all payments connected with distillation operations , which is suffi ­ cient to ensure that there is no discrimination between the operators in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the organization of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2 ), and in particular Article 15 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 878 /77 on the exchange rates to be applied in agricul ­ ture (3 ), as last amended by Regulation (EEC) No 850/81 (4), and in particular Article 5 ( 1 ) thereof, Article 1 Regulation (EEC) No 1295/ 81 is hereby amended as follows : Whereas Commission Regulation (EEC) No 1295/81 (5 ) laid down detailed rules for implementing the exceptional distillation measures provided for in Council Regulation (EEC) No 1144/81 of 24 April 1981 (6), as amended by Regulation (EEC) No 2328 /81 ( 7 ) ; whereas that amendment deferred the date for submission of delivery contracts and the date for completion of distillation and introduced addi ­ tional aid for distillers ; whereas , accordingly, certain dates in Regulation (EEC) No 1295/ 81 should be deferred in order to align them on the new dates fixed by the Council Regulation and the procedure for paying the additional aid should be laid down ; 1 . The second subparagraph of Article 4 (3) is deleted . 2 . The date '1 August 1982' in the first and second sentence of the second subparagraph of Article 4 (5) is replaced by '1 November 1982'. 3 . The following paragraph is added to Article 4 : ' 6 . The aid referred to in Article 5 (3) of Regula ­ tion (EEC) No 1144/ 81 shall be paid within 30 days from the date when the distiller provides proof that all the wine given in the contract has entered the distillery .' 4 . The date '30 September 1981 ' in Article 5 ( 1 ) is replaced by '31 December 1981 '. 5 . The date ' 16 December 1981 ' in Article 6 ( 1 ) is replaced by '28 February 1982'. Whereas, pursuant to Article 2 of Regulation (EEC) No 878 /77 , the new representative rate for the German mark, fixed by the said Regulation , is to apply in respect of wine as from 16 December 1981 ; whereas , however , other dates may be laid down for distillation measures ; Whereas the distillation operations provided for in Regulation (EEC) No 1144/81 are to continue beyond 15 December 1981 ; whereas , however , Article 6 (3) of Article 2 (') OJ No L 54 , 5 . 3 . 1979 , p . 1 . ( J ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . ( 3 ) OJ No L 106, 29 . 4 . 1977, p . 27 . ( ¦) OJ No L 90, 4 . 4 . 1981 , p . 1 . ( 5 ) OJ No L 129 , 15 . 5 . 1981 , p . 51 . (o) OJ No L 120, 1 . 5 . 1981 , p . 1 . ( 7 ) OJ No L 230 , 14 . 8 . 1981 , p . 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 August 1981 . No L 231 / 12 Official Journal of the European Communities 15. 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1981 . For the Commission Poul DALSAGER Member of the Commission